Case 8:20-cv-01220-CJC-KES Document 10 Filed 07/10/20 Page 1 of 5 Page ID #:64



 1   Mark D. Rosenbaum (SBN 59940)
     mrosenbaum@publiccounsel.org
 2   PUBLIC COUNSEL
     610 South Ardmore Avenue
 3   Los Angeles, CA 90005
     Telephone: (213) 385-2977
 4
     Lisa M. Gilford (SBN 171641)
 5   lgilford@sidley.com
     David R. Carpenter (SBN 230299)
 6   drcarpenter@sidley.com
     Stacy Horth-Neubert (SBN 214565)
 7   shorthneubert@sidley.com
     SIDLEY AUSTIN LLP
 8   555 West Fifth Street
     Los Angeles, CA 90013
 9   Telephone: (213) 896 6044
     Facsimile: (213) 896 6600
10
     Additional Counsel Listed on Next Page
11
     Attorneys for Plaintiffs
12   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,
     and DOES 1 through 50
13
14                            UNITED STATES DISTRICT COURT
15                            CENTRAL DISTRICT OF CALIFORNIA
16                        SOUTHERN DIVISION AT SANTA ANA
17
18   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,     Case No. 8:20-cv-01220-CJC-KES
     and DOES 1 through 50,
19                                                Assigned to: Hon. Cormac J. Carney
                 Plaintiff,
20                                                DECLARATION OF WILLIAM
           vs.                                    LACKER IN SUPPORT OF EX
21                                                PARTE APPLICATION TO
     U.S. DEPARTMENT OF HOMELAND                  PROCEED UNDER FICTITIOUS
22   SECURITY; U.S. IMMIGRATION AND               NAMES
     CUSTOMS ENFORCEMENT; CHAD R.
23   WOLF, Acting Secretary, U.S. Department
     of Homeland Security; MATTHEW
24   ALBENCE, Acting Director, U.S.
     Immigration and Customs Enforcement,
25
                 Defendant.
26
27
28                                            1
            DECLARATION OF WILLIAM LACKER IN SUPPORT OF EX PARTE APPLICATION
                           TO PROCEED UNDER FICTITIOUS NAMES
Case 8:20-cv-01220-CJC-KES Document 10 Filed 07/10/20 Page 2 of 5 Page ID #:65



 1   Evan Caminker (pro hac vice pending)
     caminker@umich.edu
 2   Dean Emeritus and Branch Rickey Collegiate Professor of Law
     University of Michigan Law School*
 3   701 South State Street, 3250 South Hall
     Ann Arbor, MI 48109-1215
 4   Telephone: (734) 763-5221
 5   Mark E. Haddad (SBN 205945)
     markhadd@usc.edu
 6   USC Gould School of Law*
     UNIVERSITY OF SOUTHERN CALIFORNIA
 7   699 Exposition Blvd.
     Los Angeles, CA 90089
 8   Telephone: (213) 675-5957
 9
     * University affiliation provided
10   for identification purposes only
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         2
            DECLARATION OF WILLIAM LACKER IN SUPPORT OF EX PARTE APPLICATION
                           TO PROCEED UNDER FICTITIOUS NAMES
Case 8:20-cv-01220-CJC-KES Document 10 Filed 07/10/20 Page 3 of 5 Page ID #:66



 1                        DECLARATION OF WILLIAM LACKER
 2
           I, William Lacker, hereby declare and state as follows:
 3
 4         1.      I am an Organizer/Researcher at Public Counsel, which, along with co-

 5   counsel, represents the Plaintiffs in litigation against the United States Department of
 6
     Homeland Security, United States Immigration and Customs Enforcement (“ICE”),
 7
 8   Chad R. Wolf, Acting Secretary, United States Department of Homeland Security and

 9   Matthew Albence, Acting Director, United States Immigration and Customs
10
     Enforcement, which is related to ICE’s rescission of its COVID-19 visa exemption for
11
12   international students (Case No. 8:20-cv-01220, filed on July 10, 2020). I have

13   personal knowledge of the following facts and, if called and sworn as a witness, could
14
     and would competently testify thereto.
15
16         2.      I know the true names and identities of the Plaintiffs in the above-
17   referenced litigation.
18
           3.      As a result of the ongoing public health crisis related to COVID-19, and
19
     the related stay-at-home orders in effect in California, Plaintiffs have not yet been able
20
     to sign declarations announcing their intention to file this lawsuit under pseudonym in
21
22
     person.
23
           4.      I have been in contact with the Plaintiffs, and they indicated to me that
24
     they want to proceed in this litigation under pseudonym to prevent the harms of
25
26
27
28                                              3




               DECLARATION OF WILLIAM LACKER IN SUPPORT OF EX PARTE APPLICATION
                              TO PROCEED UNDER FICTITIOUS NAMES
Case 8:20-cv-01220-CJC-KES Document 10 Filed 07/10/20 Page 4 of 5 Page ID #:67



 1   attaching their identities to personal and sensitive disclosures that will likely arise in
 2
     the course of this litigation.
 3
 4          5.      Plaintiffs are international students who have a clear interest in keeping

 5   their immigration and related visa status private. Making this information public could
 6
     prejudice potential employers against them and expose them to governmental
 7
 8   retaliation.

 9          6.      Additionally, COVID-19 has caused incidents of hate crimes and
10
     violence toward people of particular nationalities, especially people of Chinese
11
12   descent. Plaintiffs of Chinese descent have an interest in protecting themselves from

13   these type of physical threats and violence.
14
            7.      Finally, this litigation involves actions taken by universities to protect the
15
16   health and safety of students during the COVID-19 pandemic, and will likely result in
17   disclosure or discussion of preexisting conditions and other sensitive health
18
     information of Plaintiffs, which they have an interest in keeping private.
19
            8.      Counsel for Plaintiffs will obtain signed declarations to this effect from
20
     each Plaintiff and file them with the court as expeditiously as the COVID-19 local
21
22
     emergency orders allow.
23
            I declare under penalty of perjury under the laws of the United States that the
24
     foregoing is true and correct.
25
26
            Executed on July 10, 2020, in Berkeley, California.
27
28                                                4




             DECLARATION OF WILLIAM LACKER IN SUPPORT OF EX PARTE APPLICATION
                            TO PROCEED UNDER FICTITIOUS NAMES
Case 8:20-cv-01220-CJC-KES Document 10 Filed 07/10/20 Page 5 of 5 Page ID #:68



 1
 2

 3
 4
 5                                                William Lacker

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                       5
          DECLARATION OF WILLIAM LACKER IN SUPPORT OF EX PARTE APPLICATION
                         TO PROCEED UNDER FICTITIOUS NAMES
